EXHIBIT 10.7

QUANEX BUILDING PRODUCTS CORPORATION

KEY LEADER

RESTRICTED STOCK AWARD AGREEMENT

[GRANTEE NAME]

Grantee

 

Date of Award:      [                    ] Number of Shares:     
[                    ] General Vesting Schedule/Restricted Period:     

[                    % exercisable on         . 0% exercisable prior to
                    .]

 

[                     years, with vesting in installments of
                    % on the anniversary date of the Date of Award in each of
the                      years.]

AWARD OF RESTRICTED STOCK

 

1. GRANT OF RESTRICTED STOCK AWARD. The Compensation Committee (the “Committee”)
of the Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), subject to the terms and provisions of the Quanex
Building Products Corporation 2008 Omnibus Incentive Plan, as amended (the
“Plan”), hereby awards to you, the above-named Grantee, effective as of the Date
of Award set forth above (the “Date of Award”), that number of shares (the
“Shares”) of the Company’s common stock, $0.01 par value per share (the “Common
Stock”), set forth above as restricted stock (the “Restricted Stock”) on the
following terms and conditions:

During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name. For purposes of this Agreement,
the term “Restricted Period” means the period designated above by the Committee
during which the Restricted Stock may not be sold, assigned, transferred,
pledged, or otherwise encumbered.

The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company under the circumstances set forth herein (the
“Forfeiture Restrictions”). The Restricted Period and all Forfeiture
Restrictions on the Restricted Stock covered hereby shall lapse as to those
Shares when the Shares become vested and you meet all other terms and conditions
of this Restricted Stock Award Agreement awarded to you (this “Agreement”).

 

2. TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. The following provisions will
apply in the event your employment with the Company and all Affiliates
(collectively, the “Company Group”) terminates, or a Change in Control of the
Company occurs, before the end of the Restricted Period under this Agreement:

2.1 Termination Generally. Except as otherwise expressly provided to the
contrary in this Section 2, if your employment with the Company Group terminates
for any reason, the number of Shares of Restricted Stock then subject to
Forfeiture Restrictions shall be forfeited to the Company without consideration
on the date your employment terminates.

 

Key Leader

 



--------------------------------------------------------------------------------

2.2 Change in Control of the Company. If a Change in Control (as such term is
defined in the Plan) of the Company occurs and you are employed by the Company
Group as of that date, then any remaining Forfeiture Restrictions shall lapse
and your Restricted Stock shall vest immediately prior to the occurrence of the
Change in Control. Notwithstanding anything to the contrary contained in this
Agreement or the Plan, if following the commencement of any discussion with a
third person that ultimately results in a Change in Control of the Company,
(i) your employment with the Company is terminated, (ii) you are removed from
any material duties or position with the Company, (iii) your base salary is
reduced, or (iv) your target annual bonus is reduced to an amount less than the
target bonus paid to you during the previous fiscal year, then for all purposes
of this Agreement, such Change in Control of the Company shall be deemed to have
occurred on the date immediately prior to the date of such termination, removal,
or reduction.

2.3 Disability. If your employment with the Company Group terminates due to your
Disability, then any remaining Forfeiture Restrictions shall lapse and your
Award (to the extent unvested) shall vest, in each case, on the date of such
termination of employment and on a prorated basis with respect to the number of
Shares determined by dividing the number of days during the period commencing on
the later of the Date of Award or the last anniversary vesting date and ending
on the date of your Disability by the total number of days between the later of
the Date of Award or the last anniversary vesting date and the final vesting
date as set forth above.

2.4 Death. If your employment with the Company Group terminates due to your
death, then any remaining Forfeiture Restrictions shall lapse and your Award (to
the extent unvested) shall vest, in each case, on the date of such termination
of employment and on a prorated basis with respect to the number of Shares
determined by dividing the number of days during the period commencing on the
later of the Date of Award or the last anniversary vesting date and ending on
the date of your death by the total number of days between the later of the Date
of Award or the last anniversary vesting date and the final vesting date as set
forth above.

 

3. TAX WITHHOLDING. To the extent that the receipt of the Shares of Restricted
Stock or the lapse of any Forfeiture Restrictions results in income, wages or
other compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from the Shares awarded hereby or from any cash or stock
remuneration or other payment then or thereafter payable to you any tax required
to be withheld by reason of such taxable income, wages or compensation
sufficient to satisfy the withholding obligation based on the last per share
sales price of the Common Stock for the trading day immediately preceding the
date that the withholding obligation arises, as reported in the New York Stock
Exchange Composite Transactions.

 

4. NONTRANSFERABILITY. Notwithstanding anything in this Agreement to the
contrary and except as specified below, the Shares of Restricted Stock awarded
to you under this Agreement shall not be transferable or assignable by you other
than by will or the laws of descent and distribution to the extent then subject
to Forfeiture Restrictions. You may transfer the Shares to (a) a member or
members of your immediate family, (b) to a revocable living trust established
exclusively for you or you and your spouse, (c) a trust under which your
immediate family members are the only beneficiaries or (d) a partnership of
which your immediate family members are the only partners. For this purpose,
“immediate family” means your spouse, children, stepchildren, grandchildren,
parents, grandparents, siblings (including half brothers and sisters), and
individuals who are family members by adoption.

 

Key Leader

 

2



--------------------------------------------------------------------------------

The terms applicable to the assigned Shares shall be the same as those in effect
for the Shares immediately prior to such assignment and shall be set forth in
such documents to be executed by the assignee as the Committee may deem
appropriate. You may also designate one or more persons as the beneficiary or
beneficiaries of your Shares of Restricted Stock under the Plan, and those
Shares shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon your death while holding those Shares.
Such beneficiary or beneficiaries shall take the transferred Shares of
Restricted Stock subject to all the terms and conditions of this Agreement.
Except for the limited transferability provided by the foregoing, outstanding
Shares of Restricted Stock under the Plan shall not be assignable or
transferable to the extent then subject to Forfeiture Restrictions.

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement or your transfer of the Shares of Restricted Stock.
It is your sole responsibility to seek advice from your own tax advisors
concerning those tax consequences. You are entitled to rely upon only the tax
advice of your own tax advisors.

Further, the Shares awarded hereby that are no longer subject to Forfeiture
Restrictions may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws. You
also agree that (a) the Company may refuse to cause the transfer of the Shares
to be registered on the stock register of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable federal or state securities law and (b) the Company
may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Shares. Upon the lapse of the Forfeiture
Restrictions with respect to Shares awarded hereby such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).

 

5. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Shares of
Restricted Stock shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to this Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

6. RIGHTS REGARDING DISTRIBUTIONS MADE BY THE COMPANY DURING THE RESTRICTED
PERIOD. During the Restricted Period, (a) any securities of the Company
distributed by the Company in respect of the Shares of Restricted Stock will be
evidenced by entries in the appropriate securities register of the Company
reflecting that such securities of the Company, if any, have been issued in your
name (the “Retained Company Securities”) and (b) any securities of any company
other than the Company or any other property (other than regular cash dividends)
distributed by the Company in respect of the Shares of Restricted Stock will be
evidenced in your name by such certificates or in such other manner as the
Company determines (the “Retained Other Securities and Property”) and may bear a
restrictive legend to the effect that ownership of such Retained Other
Securities and Property and the enjoyment of all rights appurtenant thereto, are
subject to the restrictions, terms, and conditions provided in the Plan and this
Agreement. The Retained Company Securities and the Retained Other Securities and
Property (collectively, the “Retained Distributions”) shall be subject to the
same restrictions, terms and conditions as are applicable to the Shares of
Restricted Stock.

 

Key Leader

 

3



--------------------------------------------------------------------------------

7. RIGHTS WITH RESPECT TO SHARES OF RESTRICTED STOCK AND RETAINED DISTRIBUTIONS
DURING RESTRICTED PERIOD. You shall have the right to vote the Shares of
Restricted Stock awarded to you and to receive and retain all regular cash
dividends (which will be paid currently and in no case later than the end of the
calendar year in which the dividends are paid to the holders of the Common Stock
or, if later, the 15th day of the third month following the date the dividends
are paid to the holders of the Common Stock), and to exercise all other rights,
powers and privileges of a holder of the Common Stock, with respect to such
Shares of Restricted Stock, with the exception that (a) you shall not be
entitled to have custody of such Shares of Restricted Stock until the Forfeiture
Restrictions applicable thereto shall have lapsed, (b) the Company shall retain
custody of all Retained Distributions made or declared with respect to the
Shares of Restricted Stock until such time, if ever, as the Forfeiture
Restrictions applicable to the Shares of Restricted Stock with respect to which
such Retained Distributions shall have been made, paid, or declared shall have
lapsed, and such Retained Distributions shall not bear interest or be segregated
in separate accounts and (c) you may not sell, assign, transfer, pledge,
exchange, encumber, or dispose of the Shares of Restricted Stock or any Retained
Distributions during the Restricted Period. During the Restricted Period, the
Company may, in its sole discretion, issue certificates for some or all of the
Shares of Restricted Stock, in which case all such certificates shall be
delivered to the Corporate Secretary of the Company or to such other depository
as may be designated by the Committee as a depository for safekeeping until the
forfeiture of such Shares of Restricted Stock occurs or the Forfeiture
Restrictions lapse. When requested by the Company, you shall execute such stock
powers or other instruments of assignment as the Company requests relating to
transfer to the Company of all or any portion of such Shares of Restricted Stock
and any Retained Distributions that are forfeited in accordance with the Plan
and this Agreement.

 

8. EMPLOYMENT RELATIONSHIP. For purposes of this Agreement, you shall be
considered to be in the employment of the Company Group as long as you have an
employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

 

9. SECTION 83(B) ELECTION. You may exercise the election permitted under
Section 83(b) of the Code with respect to the Shares of Restricted Stock,
provided that you provide prompt notice of such election to the Chief Financial
Officer or General Counsel of the Company.

 

10. NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

 

11. SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company
under the Securities Act of 1933, you consent to the placing on any certificate
for the Shares of an appropriate legend restricting resale or other transfer of
the Shares except in accordance with such Act and all applicable rules
thereunder.

 

12. REGISTRATION. The Shares that may be issued under the Plan are registered
with the Securities and Exchange Commission under a Registration Statement on
Form S-8.

 

13. LIMIT OF LIABILITY. Under no circumstances will the Company or any Affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

 

14. MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all
of the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
the Company’s successors and assigns.

 

Key Leader

 

4



--------------------------------------------------------------------------------

In accepting the award of Shares of Restricted Stock set forth in this Agreement
you accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

QUANEX BUILDING PRODUCTS CORPORATION   [Name and Title of Executing Officer]

 

Key Leader

 

5